Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 1 of 13




                            EXHIBIT B
  Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 2 of 13




                                       UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF FLORIDA
                                            Case No. 0:19-cv-63108-rar

       HANK HANEY and
       HANK HANEY MEDIA, LLC,

                          Plaintiffs,

                vs.

       PGA TOUR, INC.,

                   Defendant.
       _____________________________________/

                                            DEFENDANT’S EXHIBIT LIST

  PRESIDING                 PLAINTIFF’S ATTORNEYS:                                    DEFENDANT’S ATTORNEYS:
   JUDGE:
                               Peter R. Ginsberg, Esq.                                      Michael Gay, Esq.
 RODOLFO A.                  Michelman & Robinson, LLP                                    Angelica L. Novick, Esq.
   RUIZ II                                                                                 Kelly S. Milliron, Esq.
                             Riley W. Cirulnick, Esq.                                      Foley & Lardner LLP
                             Arthur Halsey Rice, Esq.
                      Rice Pugatch Robinson & Schiller, P.A.

    TRIAL                        COURT REPORTER                                           COURTROOM DEPUTY
DATE(S): July 6,                                                                             Graciela Gomez
 2021 – July 15,
     2021
 PLF      DEF.         DATE             OBJECTIONS 1      MARKED         ADMITTED              DESCRIPTION OF               WITNESS
 NO.       NO.        OFFERED                                                                     EXHIBITS
                                              EXHIBITS EXPECTED TO OFFER
        D-1                                                                                 12/2/2013 – Agreement
                                                                                            between Haney and
                                                                                            SiriusXM (OCTAGON
                                                                                            00033-OCTAGON
                                                                                            00039) (HIGHLY
                                                                                            CONFIDENTIAL)
                                                                                            [Haney Dep. Ex. 7]




       1
        “A”–Authenticity; “I”–Contains inadmissible matter (mentions insurance, prior conviction, etc.); “R”– Relevancy; “H”–
       Hearsay’ “UP”–Unduly prejudicial-probative value outweighed by undue prejudice; “P”–Privileged.




                                                                                                              Page 1 of 12
       4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 3 of 13



PLF    DEF.          DATE     OBJECTIONS   MARKED   ADMITTED      DESCRIPTION OF           WITNESS
NO.    NO.          OFFERED                                           EXHIBITS
      D-2                                                      1/14/2015 - License
                                                               Agreement between
                                                               Sirius XM Radio Inc.
                                                               and PGA Tour, Inc.
                                                               (2015-2017)
                                                               (PGATOUR-000079-
                                                               94) (CONFIDENTIAL)
                                                               [Monahan Dep. Ex.
                                                               2/Neal Dep. Ex. 2]
      D-3                                                      1/12/2016 – Agreement
                                                               between Haney and
                                                               SiriusXM (OCTAGON
                                                               00040-OCTAGON
                                                               00046) (HIGHLY
                                                               CONFIDENTIAL)
                                                               [Haney Dep. Ex. 8]
      D-4                                                      11/30/2017 –
                                                               Agreement between
                                                               Haney and SiriusXM
                                                               [Haney Dep. Ex. 9]
      D-5                                                      2/15/2018 - License
                                                               Agreement between
                                                               PGA TOUR and SXM
                                                               (2018 -2021)
                                                               (PGATOUR-000101-
                                                               000118)
                                                               [Monahan Dep. Ex.
                                                               6/Greenstein Dep. Ex. 6]
      D-6                                                      5/29/2019 – Tweet by
                                                               Hank Haney [Monahan
                                                               Dep. Ex. 10/Neal Dep.
                                                               Ex. 10/Greenstein Dep.
                                                               Ex. 10]
      D-7                     H                                5/29/2019 – Article
                                                               titled, “Opinion: If Hank
                                                               Haney isn't fired from
                                                               his radio job, golf's
                                                               leaders are condoning
                                                               racism”, sexism by
                                                               Christine Brennan
                                                               [Haney Dep. Ex. 6]




                                                                               Page 2 of 12
      4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 4 of 13



PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED      DESCRIPTION OF          WITNESS
NO.    NO.          OFFERED                                             EXHIBITS
      D-8                     Subject to                         5/29/2019 – Email chain
                              Completeness                       between Laura Neal, Jay
                                                                 Monahan, Ron Price,
                              H                                  Allison Keller, Norb
                                                                 Gambuzza, Rick
                                                                 Anderson, David Logue,
                                                                 Greg Hopfe, Joel
                                                                 Schuchmann, Kirsten
                                                                 Sabia and Dave Cordero
                                                                 with Subject: Hank
                                                                 Haney comments on
                                                                 Asians (PGATOUR-
                                                                 000004) [Monahan
                                                                 Dep. Ex. 11/Neal Dep.
                                                                 Ex. 11]
      D-9                     Subject to                         5/29/2019 – Email from
                              Completeness                       Hank Haney to
                                                                 lsuwhodat@aol.com
                              R                                  with Subject: Hank
                                                                 Haney
                                                                 (HANEY000025)
                                                                 [Haney Dep. Ex. 11]
      D-10                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Irving Azoff,
                                                                 Hank Haney and Jeremy
                              H                                  Aisenberg with Subject:
                                                                 Long stupid day
                                                                 (HANEY000005)
                                                                 [Haney Dep. Ex. 10]
      D-11                    Subject to                         5/31/2019 – Email chain
                              Completeness                       between Hank Haney,
                                                                 Irving Azoff, Harry
                              H                                  Arnett, Jerry Tarde, and
                                                                 Jeremy Aisenberg with
                                                                 Subject: Long stupid
                                                                 day (HANEY000026-
                                                                 HANEY000028)
                                                                 [Haney Dep. Ex. 12]




                                                                                Page 3 of 12
      4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 5 of 13



PLF    DEF.          DATE      OBJECTIONS    MARKED    ADMITTED       DESCRIPTION OF         WITNESS
NO.    NO.          OFFERED                                               EXHIBITS
      D-12                    Subject to                           5/31/2019 – Email chain
                              Completeness                         between Jeremy
                                                                   Aisenberg and Irving
                              H                                    Azoff with Subject:
                                                                   Long stupid day
                                                                   (OCTAGON 00074-75)
                                                                   (CONFIDENTIAL)
                                                                   [Aisenberg Dep. Ex. 32]
      D-13                    Subject to                           6/1/2019 – Email chain
                              Completeness                         between Hank Haney
                                                                   and Hannah Hempstead
                              H                                    with Subject: This too
                                                                   shall pass
                              R                                    (HANEY000029)
                                                                   [Haney Dep. Ex. 13]
      D-14                    Subject to                           6/4/2019 – Email chain
                              Completeness                         between Hank Haney
                                                                   and Rich Bressler with
                              H                                    Subject: Hank Haney
                                                                   (HANEY000031)
                              R                                    [Haney Dep. Ex. 15]
                              EXHIBITS TO BE OFFERED IF THE NEED ARISES
      D-15                                                         1/17/2018 - 11/5/2019 -
                                                                   Ledger of Payments to
                                                                   Haney Media from
                                                                   Octagon throughout
                                                                   2018 (HANEY000081-
                                                                   HANEY000083)
                                                                   (CONFIDENTIAL)
                                                                   [Haney Dep. Ex.
                                                                   26/Orszag Dep. Ex. 5]
      D-16                    Subject to                           3/8/2018 – Email
                              Completeness                         between John Ourand
                                                                   and Andrew Fitzpatrick
                              H                                    with Subject: RE:
                                                                   upcoming SXM-PGA
                                                                   Tour announcement
                                                                   [Neal Dep. Ex. 7]




                                                                                  Page 4 of 12
      4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 6 of 13



PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED     DESCRIPTION OF          WITNESS
NO.    NO.          OFFERED                                           EXHIBITS
      D-17                    Subject to
                              Completeness
                                                                 5/29/2019 – Composite:
                              H                                  Articles related to
                                                                 Haney comment
                              R                                  [Haney Dep. Ex. 5]


      D-18                    Subject to                         5/29/2019 – Email chain
                              Completeness                       between David Logue,
                                                                 Laura Neal, Jay
                              H                                  Monahan, R. Price, A.
                                                                 Keller, N. Gambuzza,
                                                                 Rick Anderson, Greg
                                                                 Hopfe, Kirsten Sabia,
                                                                 Joel Schuchmann, and
                                                                 Dave Cordero with
                                                                 Subject: RE: XM/Hank
                                                                 Haney comments on
                                                                 Asians (PGATOUR-
                                                                 0002385-2388)
                                                                 [Monahan Dep. Ex. 12]
      D-19                    Subject to                         5/29/2019 – Email chain
                              Completeness                       between Jeremy
                                                                 Aisenberg, Andrew
                              H                                  Fitzpatrick, and Steve
                                                                 Cohen with Subject: RE:
                              R                                  Hank (OCTAGON
                                                                 00078)
                                                                 (CONFIDENTIAL)
                                                                 [Aisenberg Dep. Ex. 29]
      D-20                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Allison Keller,
                                                                 Laura Neal, Rick
                              H                                  Anderson, Jay
                                                                 Monahan, Ron Price,
                              R                                  Norb Gambuzza, and
                                                                 Luis Goicouria with
                                                                 Subject: Re: XM/Hank
                                                                 Haney comments on
                                                                 Asians (PGATOUR-
                                                                 0002431-2434)
                                                                 (CONFIDENTIAL)
                                                                 [Neal Dep. Ex. 15]




                                                                                Page 5 of 12
      4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 7 of 13



PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED      DESCRIPTION OF         WITNESS
NO.    NO.          OFFERED                                             EXHIBITS
      D-21                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Jay Monahan,
                                                                 Laura Neal, Ron Price,
                              H                                  Allison Keller, Norb
                                                                 Gambuzza, and Rick
                              R                                  Anderson with Subject:
                                                                 Re: XM/Hank Haney
                                                                 comments on Asians
                                                                 (PGATOUR-0002397-
                                                                 2399)
                                                                 (CONFIDENTIAL)
                                                                 [Monahan Dep. Ex.
                                                                 13/Neal Dep. Ex. 13]
      D-22                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Jay Monahan,
                                                                 Rick Anderson, Allison
                              H                                  Keller, Laura Neal, Ron
                                                                 Price, Norb Gambuzza
                              R                                  and Luis Goicouria with
                                                                 Subject: Re: XM/Hank
                                                                 Haney comments on
                                                                 Asians (PGATOUR-
                                                                 0002443-2446)
                                                                 (CONFIDENTIAL)
                                                                 [Monahan Dep. Ex. 17]
      D-23                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Joel
                                                                 Schuchmann, Beth
                              H                                  Major, Janeen Driscoll,
                                                                 and Craig Annis with
                              R                                  Subject: FW: USGA
                                                                 (PGATOUR-0002481-
                                                                 2485)
                                                                 [Neal Dep. Ex. 29]
      D-24                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Laura Neal and
                                                                 Andrew Fitzpatrick with
                              H                                  Subject: Hank Haney -
                                                                 comms follow-up
                              R                                  (PGATOUR-000045)
                                                                 [Neal Dep. Ex. 19]




                                                                                Page 6 of 12
      4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 8 of 13



PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED      DESCRIPTION OF         WITNESS
NO.    NO.          OFFERED                                             EXHIBITS
      D-25                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Laura Neal,
                                                                 Andrew Fitzpatrick,
                              H                                  Patrick Reilly, Steve
                                                                 Cohen, Luis Goicouria,
                              R                                  Joel Schuchmann and
                                                                 Andrew Moss with
                                                                 Subject: Re: Hank
                                                                 Haney - comms follow –
                                                                 up (PGATOUR-000069)
                                                                 [Monahan Dep. Ex. 41]
      D-26                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Rick Anderson
                                                                 and Laura Neal with
                              H                                  Subject RE: Hank Clip
                                                                 (PGATOUR-0002462-
                              R                                  2464)
                                                                 [Monahan Dep. Ex.
                                                                 32/Neal Dep. Ex. 32]
      D-27                    Subject to                         5/30/2019 – Email chain
                              Completeness                       between Scott
                                                                 Greenstein and Irving
                              H                                  Azoff with Subject:
                                                                 Fwd: PGA Tour
                              R                                  approved: Joint
                                                                 SiriusXM/PGA Tour
                                                                 statement & Haney
                                                                 apology
                                                                 [Azoff Dep. Ex. 2]
      D-28                    Subject to                         6/14/2019 – Email chain
                              Completeness                       between Andrew Moss,
                                                                 Jeremy Aisenberg with
                              H                                  Subject: RE: Haney
                                                                 (SIRIUSXM000010-12)
                              R                                  (HIGHLY
                                                                 CONFIDENTIAL)
                                                                 [Aisenberg Dep. Ex. 38]
      D-29                    Subject to                         6/2/2019 – Email chain
                              Completeness                       between Jay Monahan
                                                                 and Mike Whan with
                              H                                  Subject: Re: Tweet by
                                                                 Hank Haney on Twitter
                              R                                  (PGATOUR-0002338)
                                                                 [Monahan Dep. Ex. 9]




                                                                                Page 7 of 12
      4816-3078-1676.4
 Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 9 of 13



PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED      DESCRIPTION OF          WITNESS
NO.    NO.          OFFERED                                             EXHIBITS
      D-30                    Subject to                         6/25/2019 – Email chain
                              Completeness                       between Hank Haney
                                                                 and Charlie Stubbs with
                              H                                  Subject: Hank
                                                                 Haney/VooDoo
                              R                                  (HANEY000037-
                                                                 HANEY000039)
                                                                 [Haney Dep. Ex. 19]
      D-31                    Subject to
                              Completeness                       6/6/2019 – Email chain
                                                                 between Hank Haney
                              H                                  and Chris Wingert with
                                                                 Subject: Hank Haney
                              R                                  (HANEY000034)
                                                                 [Haney Dep. Ex. 18]

      D-32                    Subject to                         6/6/2019 – Email chain
                              Completeness                       between Hank Haney
                                                                 and Eddie Thornburg
                              H                                  with Subject: Canceled
                                                                 my subscription to
                              R                                  SiriusXM in protest tour
                                                                 program suspension
                                                                 (HANEY000032)
                                                                 [Haney Dep. Ex. 16]
      D-33                    Subject to                         6/6/2019 – Email chain
                              Completeness                       between Hank Haney
                                                                 and Mark Yogan with
                                                                 Subject: PGA Radio
                                                                 (HANEY000033)
                                                                 [Haney Dep. Ex. 17]
      D-34                    Subject to                         7/2/2019 – Email chain
                              Completeness                       between Hank Haney
                                                                 and Nick Eiselstein with
                                                                 Subject: Hank Haney
                                                                 (HANEY000040)
                                                                 [Haney Dep. Ex. 20]
      D-35                                                       7/8/2019 – Settlement
                                                                 Agreement between
                                                                 Haney and SXM
                                                                 (HANEY000069-
                                                                 HANEY000074)
                                                                 (CONFIDENTIAL)
                                                                 [Haney Dep. Ex. 22]
      D-36                                                       8/30/2019 – iHeart Term
                                                                 Sheet (iHM000001 – 6)


                                                                                Page 8 of 12
      4816-3078-1676.4
  Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 10 of
                                        13


                                                                 [Haney Dep. Ex. 23]
PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED      DESCRIPTION OF          WITNESS
NO.    NO.          OFFERED                                             EXHIBITS
      D-37                    Subject to                         9/17/2019 – Email chain
                              Completeness                       between Hank Haney
                                                                 and Dom Furore
                              H                                  (HANEY000054)
                                                                 [Haney Dep. Ex. 21]
                              R


      D-38                                                       11/6/2019 – Bank of
                                                                 America Deposit of
                                                                 $100k to Haney for
                                                                 iHeart (iHM000007)
                                                                 [Haney Dep. Ex. 24]
      D-39                                                       7/21/2020 –Letter from
                                                                 KaceyLane Lara
                                                                 (iHeart) to Hank Haney
                                                                 regarding Podcast
                                                                 Production and
                                                                 Distribution Agreement
                                                                 effective August 28,
                                                                 2019 between
                                                                 iHeartMedia
                                                                 +Entertainment, Inc. and
                                                                 Hank Haney Media,
                                                                 LLC. for Option to
                                                                 produce an Additional
                                                                 Cycle
                                                                 [Haney Dep. Ex. 25]
      D-40                                                       VooDoo Labs
                                                                 Document
                                                                 (HANEY000262 – 264)
                                                                 [Aisenberg Dep. Ex. 42]
      D-41                    H                                  3/19/2021 – Expert
                                                                 Report of Jonathon
                                                                 Orszag (HIGHLY
                                                                 CONFIDENTIAL)
                                                                 [Orszag Dep. Ex. 1]
      D-42                                                       Plaintiffs’ Responses
                                                                 and Objections to
                                                                 Defendant PGA Tour,
                                                                 Inc.’s First Set of
                                                                 Interrogatories to
                                                                 Plaintiffs
                                                                 [Haney Dep. Ex. 4]
      D-43                                                       Large document of

                                                                                Page 9 of 12
      4816-3078-1676.4
  Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 11 of
                                        13


                                                                   payments made to
                                                                   Haney (HANEY000084
                                                                   – 261)
PLF    DEF.          DATE     OBJECTIONS       MARKED   ADMITTED     DESCRIPTION OF           WITNESS
NO.    NO.          OFFERED                                              EXHIBITS
      D-44                                                         Amendment 1 to
                                                                   Callaway Agreement
                                                                   (HANEY000066–68)
      D-45                                                         Email from W. Pearson
                                                                   to Haney re deal points
                                                                   for iHeart arrangement
                                                                   (iHM000025-27)
      D-46                                                         Club Champion
                                                                   Partnership Handout
                                                                   (iHM000467)
      D-47                    R                                    Document entitled
                                                                   “Haney Settlement
                              H                                    Notes”
                                                                   (HANEY000281)
                              A

      D-48                    R                                    5/29/2019 – Mark
                                                                   Schlabach, “Haney
                              H                                    apologizes for offensive
                                                                   LPGA comments,”
                              A                                    ESPN

      D-49                    R                                    5/29/2019 – Max
                                                                   Marcovitch, “Hank
                              H                                    Haney apologizes for
                                                                   comments he deemed
                              A                                    ‘insensitive’,” Golf
                                                                   Magazine, May 29,
                                                                   2019
      D-50                    Subject to                           Richard A. Brealey,
                              completeness R                       Stewart C. Myers, and
                                                                   Franklin Allen,
                              H                                    Principles of Corporate
                                                                   Finance, Eleventh
                              A                                    Edition, McGraw
                                                                   Hill/Irwin (2014)




                                                                                 Page 10 of 12
      4816-3078-1676.4
  Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 12 of
                                        13


PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED      DESCRIPTION OF          WITNESS
NO.    NO.          OFFERED                                             EXHIBITS
      D-51                    Subject to                         12/19/2019 – Email
                              Completeness                       chain between Lou
                                                                 Bottino, Gregg Paradies,
                              H                                  Dick Dickson and Don
                                                                 Marek with Subject: Re:
                              R                                  PGA TOUR SHOPS
                                                                 named in suit
                              A                                  (PARADIES0029-31)
                                                                 (CONFIDENTIAL)

      D-52                                                       Video of Haney
                                                                 Apology
      D-53                                                       DEMONSTRATIVE:
                                                                 5/29/2019 – Recording
                                                                 and/or transcription of
                                                                 comment made by H.
                                                                 Haney related to the
                                                                 U.S. Women’s Open on
                                                                 Haney’s SiriusXM PGA
                                                                 Tour Radio, with Steve
                                                                 Johnson during
                                                                 predictions segment
      D-54                    Subject to                         DEMONSTRATIVE:
                              Completeness                       5/29/2019 – Tweet by
                                                                 Hank Haney
                              R                                  [Monahan Dep. Ex. 10]


      D-55                    R                                  DEMONSTRATIVE:
                                                                 5/29/2019 –Articles
                              H                                  related to Haney
                                                                 comment
                              A                                  [Haney Dep. Ex. 5]




                                                                               Page 11 of 12
      4816-3078-1676.4
  Case 0:19-cv-63108-RAR Document 113-2 Entered on FLSD Docket 07/09/2021 Page 13 of
                                        13


PLF    DEF.          DATE     OBJECTIONS     MARKED   ADMITTED       DESCRIPTION OF          WITNESS
NO.    NO.          OFFERED                                               EXHIBITS
      D-56                    R                                  DEMONSTRATIVE:
                                                                 5/29/2019 – Article
                              H                                  titled, “Opinion: If Hank
                                                                 Haney isn't fired from
                              A                                  his radio job, golf's
                                                                 leaders are condoning
                                                                 racism”, sexism by
                                                                 Christine Brennan
                                                                 [Haney Dep. Ex. 6]
      D-57                    Subject to                         DEMONSTRATIVE:
                              Completeness                       5/31/2019 – Email chain
                                                                 between Jeremy
                              UP                                 Aisenberg and Scott
                                                                 Greenstein (OCTAGON
                                                                 00006)
                                                                 (CONFIDENTIAL)
                                                                 [Aisenberg Dep. Ex. 31]




                                                                               Page 12 of 12
      4816-3078-1676.4
